United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   January 26, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-30588
                            Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JEROME ROBERTS,

                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 2:03-CR-188
                        --------------------

Before REAVLEY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Jerome Roberts appeals the district court’s revocation of

his supervised release and imposition of a term of imprisonment.

See 18 U.S.C. § 3583(g).     He argues that the district court erred

in not imposing substance-abuse treatment pursuant to 18 U.S.C.

§ 3583(d) in lieu of incarceration.     Roberts committed several

violations of the conditions of his supervised release.         Failure

of a drug test was but one of those violations.     Moreover, the

district court considered but rejected the available treatment

options.   See § 3583(d).    Accordingly, there was no error in the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-30588
                                  -2-

district court’s revocation of supervised release and imposition

of a term of imprisonment.    Roberts’ 24-month sentence did not

exceed the statutory maximum.    See 18 U.S.C. § 3583(e)(3).   His

revocation sentence was therefore neither “unreasonable” nor

“plainly unreasonable.”   See United States v. Hinson, 429 F.3d

114, 120 (5th Cir. 2005), cert. denied, 126 S. Ct. 1804 (2006).

     AFFIRMED.